Citation Nr: 1225026	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for amputation fourth toe of left foot secondary to varicose veins

2.  Entitlement to service connection for amputation second toe of right foot secondary to varicose veins.

3.  Entitlement to an initial rating in excess of 10 percent for varicose veins of right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for varicose veins of left lower extremity prior to October 23, 2008, and in excess of a 40 percent thereafter.  

5.  Entitlement to a temporary total rating based on hospitalization or convalescence due to surgery requiring convalescence.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for varicose veins of the right and left lower extremities with 10 percent initial ratings assigned effective February 28, 2006; denied service connection for amputations of toes of the right and left feet as secondary to the service connected varicose veins; and denied entitlement to a temporary total evaluation for surgical treatment of the legs.  

During the pendency of the appeal, the RO, in a March 2012 rating decision, granted a staged increase for the left leg varicose veins to 40 percent effective October 23, 2008, and continued the 10 percent initial rating prior to that date.  In this same rating, the RO continued the 10 percent initial rating for the varicose veins of the right leg.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for the left fourth toe and right second toe amputations are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The symptoms of the Veteran's varicose veins of the right leg prior to the June 2009 amputation (for nonservice connected reasons) were shown to include intermittent edema or aching relieved by elevation or compression hosiery; there is no evidence of persistent edema.  Following the June 2009 no significant findings regarding the varicose veins can be made.

2.  For the time period prior to October 23, 2008, the symptoms of the Veteran's varicose veins of the left leg were shown to include intermittent edema or aching relieved by elevation or compression hosiery; there is no evidence of persistent edema.  

3.  For the time period from October 23, 2008, the symptoms of the Veteran's varicose veins of the left leg are shown to include persistent edema and some ulcerations that did not persist; there is no evidence of persistent edema or subcutaneous induration, nor of persistent ulceration or stasis pigmentation or eczema.

4.  The surgery for which the Veteran is seeking a temporary total rating was performed more than one year prior to the claims for service connection for varicose veins and for a convalescence rating.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

2.  For the time period prior to October 23, 2008, the criteria for a rating in excess of 10 percent for varicose veins of the left leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

3.  For the time period from October 23, 2008, the criteria for a rating in excess of 40 percent for varicose veins of the left leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

4.  The criteria for the assignment of a temporary total rating based on the need for a period of convalescence following surgery in 2004 due to the service-connected varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

The Veteran was provided VCAA notice in March 2006, prior to the August 2006 rating, regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was provided with VCAA notice regarding his claim for a temporary total rating in June 2006.  Additional notice letters concerning his request for a higher rating were issued in September 2008, May 2010, and June 2011.  The May 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2012.

However, the appeal concerning increased initial ratings arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records; post service treatment records; and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Higher Initial Ratings

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, service connection was awarded for varicose veins affecting the bilateral lower extremities in the August 2006 rating on appeal that awarded initial 10 percent ratings per leg under the rating criteria for varicose veins, effective February 28, 2006.  The Veteran has disagreed with this rating, and continues to disagree with the staged 40 percent increase for the left lower extremity in effect as of October 23, 2008.  The right lower extremity has continued to be evaluated as 10 percent disabling, with this disability noted to be static, even since he underwent amputation of this limb for nonservice connected reasons in July 2009.

Varicose veins warrant a 10 percent evaluation when manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7120.

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

Turning to the evidence, private treatment records from 2003 to 2004 show that in May 2003, he underwent vein mapping prior to endovascular surgery, with a history of bilateral lower extremity vein stripping.  He was assessed with approximately an 8 to 10 centimeter branch of greater saphenious vein in the left thigh, otherwise bilateral lower extremity varicose veins.  He underwent surgery in June 2003 to treat an ischemic left foot, with the procedure shown to be left common femoral artery endarterectomy, tibial bypass endartectomy, and left common femoral artery to anterior tibial bypass.  No specific mention of varicose vein surgery is mentioned in this record.  

In early June 2004, he underwent a vascular consult, with the letter discussing his status as having gangrene in his right second toe, and ischemic toes in his right lower extremity, with a need for either debridement or amputation.  Examination was significant for extensive varicosities found in both lower extremities, with stasis dermatitis changes bilaterally, and a healed ulcer of the right lower extremity just above the medial malleolus.  The impression included peripheral vascular disease, chronic venous insufficiencies of both lower extremities, and stasis dermatitis changes to both lower extremities as well.  A vascular lab study also from June 2004 showed moderate to severe arterial insufficiency in the right lower extremity and mild arterial insufficiency in the left lower extremity.  

He subsequently underwent procedures in June 2004 to treat diagnosed peripheral vascular disease.  This included the surgery on June 23, 2004 to treat this condition, with a failed superficial femoral artery angioplasty on the right lower extremity.  Subsequent surgery on the right lower extremity done on June 30, 2004 included a right greater saphenous vein ligation and stripping and varicose vein and perforator vein ligation, as well as debridement of right lower extremity wounds.  Varicose veins of the lower extremities were diagnosed, along with peripheral vascular disease, atherosclerosis and perforator incompetence.  On follow-up in July 2004 he was noted to have had a right femoral artery bypass and varicose vein stripping of the leg, with continued right Achilles tendon tenderness.  The remainder of the records from 2004 addressed ongoing problems with other post surgery complications involving a non healing wound in the posterior aspect of the foot and heel, with the Achilles tendon still exposed in September 2004.  In November 2004 he was diagnosed with osteomyleitis of the right heel.  No mention specifically of varicose veins is shown in such records.  

The report of a June 2006 VA examination for varicose veins noted the Veteran's surgical history involving bilateral vein ligation and stripping back in 1959 and the more recent surgeries in June 2003 and June 2004.  He was noted to also have undergone amputations of the left 4th toe of the left foot and the right second toe of the right foot in these more recent surgeries.  Since his most recent surgery in 2004, he developed a non healing ulcer, and right calcaneal spur associated with osteomyelitis.  His current vascular symptoms included claudication, and an inability to walk more than a half block or to shovel snow.  Exercise and exertion were precluded by his condition.  His current treatment included aspirin, clopidegrel and Coumadin.  He also took insulin for diabetes.  The surgical history was again detailed, to include bypass of the left and right veins and toe amputations.  He was noted to not be able to walk because of his conditions of a severe peripheral vascular disease and a diabetic neuropathy.  He was noted to have not worked since 1992.  Prior to that he worked as a truck driver and for the fire department.  His activities of daily living were limited due to an inability to walk or stand for any period of time.  He had no aortic aneurysm or Raynaud's disease.  

Subjective complaints about the varicose veins symptoms included pain, itching, tingling and edema that were relieved by elevation and wearing compression stockings.  Examination revealed the varicose veins and post phlebitis syndrome were present.  He had visible veins on the bilateral lower extremities and an ulcer on the posterior surface of the right heel, with mild pigmentation, but otherwise no skin problems.  The left lower extremity had no ulcer or lacerations.  His pulses were 0/4 bilateral for dorsalis pedis and tibialis posterior.  He had no soft tissue sarcoma present.  Tests were reviewed including the June 2004 vascular study showing popliteal artery occlusion.  The diagnosis was varicose veins of the lower extremities.  

VA records from 2006 to 2009 primarily document problems other than varicose veins, including much follow-up for the chronically non healing ulcer of the right heel region and osteomyelitis.  He was noted in a February 2006 doctor's note to use an intermittent pneumatic compression device for a chronic venous insufficiency.  A doctor's notes from March 2009 continued to note that his past medical history included use of an intermittent pneumatic device for chronic venous insufficiency.  Also he was noted in March 2009 to be wearing a una boot on his right foot.

Private records from 2007 to 2008 also mostly focused on the wound care for the nonhealing right foot ulcer.  However, an April 2008 vascular study of ankle brachial index recordings revealed that his lower legs could not be compressed most likely due to vascular calcifications and limiting the usefulness to obtain measurements.  The April 2008 Doppler study gave an impression of occluded bilateral superficial femoral arteries, popliteal arteries, anterior tibial artery and peroneal arteries.  The compression sonography of both lower extremities yielded a normal examination. 

Among the private records that primarily addressed wound care issues for the right foot, a wound care center consult dated October 23, 2008 included examination of the lower extremities, which detailed essentially unremarkable findings of palpable pedal pulses, with bilateral capillary refill of approximately 3 seconds to all remaining digits of the lower extremities.  This examination revealed positive edema in both lower extremities secondary to chronic venous insufficiency.  There was also ulceration along the posterior aspect of the right foot which measured 
5.5 x 1.5 x 0.2 centimeters, with necrotic tissue.  The assessment included peripheral vascular disease with venous insufficiency.  Also diagnosed was diabetes with peripheral neuropathy and nonhealing foot ulcer (the doctor said left foot, although the findings on examination focused on the right foot).  Of note, varicose veins were not reported.  

A November 2009 VA examination of the varicose veins reported a history of the Veteran having been able to complete his daily activities until roughly 3 years ago, when he started having claudication pain in both legs, with subsequent femoral bypasses undertaken in both legs.  Later he is shown to have required an above the knee amputation of his right leg in July 2009 due to complications from peripheral vascular disease.  He was also noted to have a current left foot pressure ulcer.  He currently complained of pain in his left leg related to ulceration and cramping sensations at the site of his stump.  Examination of the right lower extremity showed an above the knee amputation.  The left lower extremity showed a stasis ulcer in the heel and stasis dermatitis.  He was diagnosed with varicose veins affecting both lower extremities with the lessor and greater sapheneous vein distribution.  This was by history with vein stripping bilaterally.  The examiner gave an opinion that the stasis ulcer of the left foot with stasis dermatitis was as likely as not either related to his varicose veins or to venous insufficiency.

VA records from 2010 include various doctors' notes from March 2010, May 2010, August 2010 that continued to note that his past medical history included use of an intermittent pneumatic device for chronic venous insufficiency.  The March 2010 and May 2010 follow-ups revealed ongoing findings of an open ulcer on the back of his left heel, with no other significant findings for the left leg.  A September 2010 follow-up for pneumonia noted that he had a history of peripheral vascular disease and circulation deficit.  

A May 2010 VA examination of the veins noted that he had edema, not precluding exercise and exertion because varicose veins were present even when sitting.  Edema of his left lower extremity had decreased significantly as he was wearing a boot he received.  He tolerated antibiotics without difficulty.  He had varicose veins of the left leg, with symptoms not relieved by elevation.  He also was noted to have a history of being an insulin dependent diabetic, with a left heel ulceration originally from November 2009.  His right leg amputation was attributed to his being an ex-smoker and having peripheral vascular disease.  The effects on his usual occupation were described as his having to give his occupation up.  He had no soft tissue sarcoma or malignant neoplasms.  Examination revealed visible varicose veins and ulcers on the lower foot and edema somewhat present that was not board like, but was persistent for the left leg.  The right leg was amputated.  There were very few veins left in the right leg due to the amputation, as well as due to peripheral vascular disease which he had.  The final diagnosis was varicose veins, left lower extremity, with peripheral vascular disease.  

VA records from 2011 included an April 2011 hematology consult for thrombocytopenia.  He was also reported to have left leg cellulitis.  Examination of the extremities was significant for there being no evidence of phlebitis, edema or varicosities.  Skin had normal turgor.  He was diagnosed in pertinent part with left leg cellulitis.  An August 2011 orthotics note revealed the Veteran to be unable to walk due to shortness of breath and pain, with notations of difficulties he was having with a right leg prosthesis.  Examination revealed decreased sensitivity to pinprick in the lower extremities, and severe trophic changes to the left foot, status post toe amputation.  

A July 2011 VA examination for aid and attendance noted the Veteran used a wheelchair and was not able to walk.  No specific findings regarding varicose veins were reported.  

An October 2011 VA examination noted the history of his varicose veins, but primarily focused on foot problems, and the etiology of the toe amputations.  However, the left lower extremity was noted to have moderate pretibial edema, callus in the heel and trophic changes from varicose veins.  The right lower extremity was again noted to have been amputated with an above the knee amputation.  There was no mention of any ulcer on the left lower extremity, only of a callus on the left heel in this examination.  He was noted to use assistive devices that included wheelchair, walker and prosthetic right leg.  The history regarding the right leg amputation was noted to include a history of peripheral vascular disease that produced gangrene in his right toes resulting in amputation, with a subsequent femoral popliteal bypass and arterial occlusion on the right knee that eventually required amputation in 2009.  

Varicose Veins Right Lower Extremity 

A review of the evidence does not show that a rating in excess of 10 percent is warranted for the right leg varicose veins from initial entitlement.  The evidence fails to show that the right leg had persistent edema incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema.  While the June 2004 vascular consult did note varicosities of the right leg described as extensive, there were no findings of edema in this record, although stasis dermatitis was noted to include the right lower extremity.  This consult also revealed peripheral vascular disease as well as chronic venous insufficiency, atherosclerosis and perforator incompetence.  Subsequent records from 2004 are shown to focus on a non healing wound of the right heel, with osteomyelitis diagnosed in November 2004.  However, there are no significant findings regarding the right varicose veins in 2004 following surgery in June 2004 that included vein stripping.  

Evidence dated following his February 2006 claim for service connection includes the June 2006 VA varicose veins examination, which showed the right lower extremity to have visible veins with mild pigmentation, but no edema shown on objective examination, with subjective reporting that symptoms such as pain, itching, tingling and edema were relieved by compression hose.  Such symptoms and findings are consistent with the criteria for a 10 percent rating under Diagnostic Code 7120, and do not closely resemble the criteria for a 20 percent rating.  

The records from 2006 up until his right leg amputation in July 2009 are noted to primarily focus on the non healing right leg ulcer with osteomyelitis, with generally no significant findings of the varicose veins, including no mention of persistent edema incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema.  While the October 28, 2008 record is noted to have shown edema in the right lower extremity, this is shown to be due to chronic venous insufficiency rather than the varicose veins, which was assessed along with the peripheral vascular disease.  Even if the edema was attributable to the service connected varicose veins, there is no subsequent evidence that this edema persisted up to the time of the amputation in July 2009.  

Likewise the nonhealing foot ulcer with osteomyelitis, which culminated in the July 2009 amputation is not shown by the medical evidence to be a manifestation of his service connected varicose veins.  The evidence shows that in addition to peripheral vascular disease, he also suffers from insulin dependent diabetes.  Of note, the opinion given in the May 2010 VA examination attributed the gangrenous right lower extremity ulcer to his being an ex-smoker and having peripheral vascular disease.  The October 2011 VA examination also attributed the pathology leading up to the amputation to the peripheral vascular disease.  

After the amputation, there is no evidence of disability stemming from varicose veins, with the May 2010 VA examination noting the there were very few veins 
left in the right leg due to the amputation.  The medical evidence clearly establishes that the Veteran's disability following the right leg amputation is of nonservice-connected origin.  Thus, VA compensation is not payable for this aspect of disability.  38 C.F.R. § 4.14. The Board finds that VA and non-VA medical records support such a finding. 

The Board finds that the symptomatology as described above is consistent with a 10 percent rating for varicose veins of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, under Diagnostic Code 7120.  To warrant a higher rating, the evidence must persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  As discussed above, the overall evidence does not show this.  38 C.F.R. § 4.104, Diagnostic Code 7120.
    
In summary, the weight of the competent and credible evidence demonstrates that the Veteran's service-connected right varicose veins disability is adequately addressed by the initial 10 percent rating assigned.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right leg disability attributable to varicose veins.  

Varicose Veins Left Lower Extremity 

A review of the evidence does not show that a rating in excess of 10 percent disabling is warranted for the left leg varicose veins from initial entitlement prior to October 23, 2008.  The evidence from that time fails to show that the left leg had persistent edema incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema.  As was the case with the right leg, the June 2004 vascular consult did note varicosities of the left leg described as extensive, but no findings of edema were shown, although stasis dermatitis was noted to include the left lower extremity.  Subsequent records from 2004 are shown to focus on a persistent non healing wound of the right heel, with osteomyelitis, and vascular surgery on the right leg with no significant findings regarding the left varicose veins.  Following the claim for service connection, the June 2006 VA varicose veins examination is noted to have shown the left lower extremity to have visible veins with mild pigmentation, but no edema shown on objective examination, with subjective reporting that symptoms such as pain, itching, tingling and edema were relieved by compression hose.  Such symptoms and findings are consistent with the criteria for a 10 percent rating under Diagnostic Code 7120, and do not closely resemble the criteria for a 20 percent rating.  

The records from 2006 up until October 23, 2008 are noted to primarily focus on the non healing right leg ulcer with osteomyelitis, with generally no significant findings of the left leg varicose veins, including no mention of persistent edema incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema.  

The Board finds that the symptomatology as described above, is consistent with a 10 percent rating for varicose veins of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, under Diagnostic Code 7120.  To warrant a higher rating, the evidence must persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  As discussed above, the overall evidence does not show this.  38 C.F.R. § 4.104, Diagnostic Code 7120.
    
In summary, the weight of the competent and credible evidence demonstrates that the Veteran's service-connected left varicose veins disability is adequately addressed by the initial 10 percent rating assigned.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left leg disability attributable to varicose veins.  

As of October 23, 2008, the evidence does not show that a rating in excess of 40 percent disabling is warranted for the left leg varicose veins.  The evidence as of that date fails to show that symptoms from the left leg varicosities more closely resemble those with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  He is noted to have had a left foot ulcer that has been found by the November 2009 VA examination to be as likely as not associated with the varicose veins.  This ulcer was shown to have been manifested from the time of this November 2009 examination, was repeatedly noted in the records from 2010, including the May 2010 examination which noted ulcers and persistent non board like edema on the left leg.  However, by the time of the October 2011 examination, no ulcers of the left foot were noted, only a callus on the left heel.  This examination also only showed a moderate pretibial edema, and other records from 2011 revealed no evidence of phlebitis, edema, varicosities or abnormality of skin turgor.  Such symptoms and findings are consistent with the criteria for a 40 percent rating under Diagnostic Code 7120, and do not closely resemble the criteria for a 60 percent rating.  

In summary, as of October 23, 2008 the weight of the competent and credible evidence demonstrates that the Veteran's service-connected left varicose veins disability is adequately addressed by the 40 percent rating assigned.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left leg disability attributable to varicose veins.  


Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate for the varicose veins disability affecting his right and left lower extremities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board notes the record reveals the Veteran is not employed and has not worked for years.  However, the evidence establishes that such unemployment is due to the various nonservice-connected disabilities.  There is no competent and credible evidence indicating he is unemployable due solely to his right or left varicose veins disabilities.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim to the extent ratings greater than 20 percent prior to May 21, 2008 and in excess of 30 percent thereafter were denied, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Entitlement to a Temporary Total Rating 

The Veteran contends that a temporary total evaluation is warranted due to convalescence after surgery in 2003 and 2004.

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2011). 

The Veteran filed an original disability claim for entitlement to service connection for bilateral varicose veins and toe amputations of the right and left feet in February 2006.  Thereafter, he filed a claim received by the VA on May 18, 2006, citing entitlement to temporary total disability benefits under Paragraph 30 for varicose veins surgery.  At the same time he submitted private medical records which document treatments and surgeries that encompassed his varicose veins condition and the toe amputations.  He did not specify what surgery he was claiming entitlement to such benefits for.  However, the records included surgical records from a June 24, 2003 surgery treating an ischemic left foot, with the procedure shown to be left common femoral artery endarterectomy, tibial bypass endartectomy, and left common femoral artery to anterior tibial bypass.  No specific mention of varicose vein surgery is mentioned in this record.  

The surgical records also show that in June 2004, the Veteran underwent various surgical procedures on the right lower extremity.  This includes a June 23, 2004 surgery to treat peripheral vascular disease with lesion of the right toe and ischemic lower extremity requiring angiogram and possible angioplasty.  The procedure included aortic angiogram, iliac angiography, right selective lower extremity angiogram and a failed superficial femoral artery angioplasty.  The attempt at angioplasty was abandoned after several attempts to pass the superficial femoral artery into the popliteal artery failed.  No specific mention of surgery for the varicose veins is shown in this surgical record.  However, several days later, on June 30, 2004, he underwent further surgery which included right greater saphenous vein ligation and stripping and right varicose vein ligation, in addition to other procedures of right tibial bypass, and intraoperative angiogram.  The diagnosed conditions for which this surgery was indicated included varicose veins of the lower extremities, in addition to peripheral vascular disease and atherosclerosis with ulcer of the right lower extremity.  The same day, he also underwent amputation of the right second toe, which was gangrenous.  The RO in its December 2007 statement of the case acknowledged that the June 30, 2004 surgery encompassed the service connected varicose vein disability of the right leg.  

However, the Board notes that the effective date for the award of service connection for varicose veins was in February 2006, more than one year following the date of the surgery.  Claims for temporary total disability ratings are in essence claims for higher ratings for a temporary or limited period, not to exceed the time limits set forth at 38 C.F.R. § 4.30.  

Entitlement to a temporary total convalescence rating arises on the date the veteran enters the hospital. 38 C.F.R. § 3.401(h)(2) (2011). "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C. § 5110(b)(2) (emphasis added).  Therefore, if an application for a temporary convalescent rating is received more than one year after entitlement arises, no increase is available.  See id.

Here, the Veteran filed his original claim for service connection in February 2006 and his claim for paragraph 30 benefits in May 2006, both more than one year after the surgeries.  As the Veteran's application for a temporary total evaluation was received more than one year after the date entitlement arose, VA cannot, as a matter of law, award a temporary total convalescence rating.  38 U.S.C. § 5110(b)(2).

Given the foregoing, there is no legal basis for the grant a temporary total evaluation based on the need for a period of convalescence following surgical treatment for varicose veins.  Accordingly, the claim must be denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

An initial rating in excess of 10 percent for the service-connected varicose veins of right lower extremity is denied.

For the period prior to October 23, 2008, an initial rating in excess of 10 percent for the service-connected varicose veins of left lower extremity is denied.

For the period from October 23, 2008, an initial rating in excess of 40 percent for the service-connected varicose veins of left lower extremity is denied.

Entitlement to a temporary total rating based on hospitalization or convalescence due to surgery requiring convalescence is denied.


REMAND

The Veteran claims entitlement to service connection for second left and right fourth toe amputations as secondary to service connected varicose veins.  

The Board notes that the RO did not readjudicate the issues of entitlement to service connection for toe amputations of the right and left feet after the October 2011 VA examination was conducted.  The only adjudication done after this examination was a March 2012 rating limited to adjudicating the issues of entitlement to increased ratings for varicose veins of the bilateral lower extremities, and other issues not before the Board.  Other additional evidence obtained after the most recent adjudication of the toe amputation issues in June 2010 included VA records from 2011 received in November 2011.  There is no waiver of RO review for this additional evidence.  Thus, remand is indicated to afford consideration of this additional evidence as well as any additional evidence to be obtained.  38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed necessary, the RO/AMC should review the evidence received since the June 2010 supplemental statement of the case to determine whether the Veteran's claims for service connection for left fourth toe and right second toe amputations can be granted.  If the benefits sought on appeal remains denied, the Veteran should be provided another SSOC and provided an appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


